

Confidential - Without Prejudice
For Settlement
Purposes Only


SETTLEMENT AGREEMENT
 
This Settlement Agreement (the “Agreement”) is made and entered into as of
January 9, 2008, by and among China Broadband, Inc., a Nevada corporation
(sometimes referred to herein as “Broadband”), China Broadband, Ltd., a Cayman
Islands limited company and wholly-owned subsidiary of China Broadband, Inc.
(Broadband and China Broadband Ltd. sometimes collectively referred to herein as
the “Company”), Stephen P. Cherner (“Cherner”), Maxim Financial Corporation
(“Maxim”), Mark L. Baum (“Baum”), James Panther (“Panther”), BCGU, LLC (“BCGU”
and together with Panther and Baum, the “BCGU Group”), Mark I. Lev (“Lev”),
Wellfleet Partners, Inc. (“Wellfleet”, and collectively with Cherner, Maxim, the
BCGU Group and Lev the “Investor Group” and collectively with the Company,
the “Company Parties”), Pu Yue (“Pu”) and Clive Ng (“Ng” and collectively with
Pu, the “Executives”) and Chardan Capital Markets, LLC, a limited liability
company formed under the laws of the State of New York (“Chardan”), Jaguar
Acquisition Corporation, a Delaware corporation (“Jaguar”), and China Cablecom
Holdings, Ltd., a British Virgin Islands subsidiary of Jaguar (“Cablecom
Holdings” and together with Jaguar and Chardan, the “Jaguar Parties”).
 
WHEREAS, a dispute has arisen that the parties hereto (collectively, the
“Parties”) wish to resolve and settle amicably; and
 
WHEREAS, the Parties have reached this Agreement on the terms and conditions
provided herein.
 
NOW, THEREFORE, in consideration of the above premises and for valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties agree, subject to the terms hereof, as follows:
 

--------------------------------------------------------------------------------


 
1.  Transfers by Ng of Securities Issued by China Cablecom Holdings, Ltd. 
 
(a)  As soon as practicable, but (unless required by applicable law) not later
than three (3) business days after the closing of the proposed merger of a
subsidiary of Cablecom Holdings, as successor to Jaguar in its proposed
redomestication merger, with and into China Cablecom, Ltd., a private limited
liability British Virgin Islands company (“China Cablecom”) (the “Proposed
Merger”), Ng shall transfer to Broadband or its designated subsidiary an
aggregate of 390,000 shares of common stock of Cablecom Holdings (collectively,
the “Cablecom Holdings Shares”), registered in Ng’s name, without
representations, warranties, registration, informational or any other rights
being given by Ng except that such shares shall have the same registration or
other rights, privileges or benefits as Ng has for all other shares issued to
him by Cablecom Holdings pursuant to the Proposed Merger; provided, however,
that no Cablecom Holdings Shares shall be deliverable hereunder unless and until
Investor Releases (as hereinafter defined) shall have theretofore been duly
executed and delivered to Ng by all the persons and entities listed as Investor
Release Parties on Annex A (the “Investor Release Parties”). The transfer of the
390,000 Cablecom Holdings Shares shall be deemed, for all purposes, as a capital
contribution by Ng to Broadband. Subject to the terms hereof, Ng will deliver to
Broadband stock certificates representing the full number of Cablecom Holdings
Shares to be transferred as set forth herein; such certificates shall be
endorsed in blank or have a stock power endorsed in blank attached thereto in
respect of the Cablecom Holdings Shares transferred (subject to the restrictions
contained herein) to Broadband. In the event of any stock dividend on the
capital stock of China Cablecom or Cablecom Holdings or any split-up,
combination, recapitalization, reclassification or other similar adjustment of
shares of the capital stock thereof prior to the Proposed Merger or any change
in the exchange ratio of shares of Cablecom Holdings offered to holders of China
Cablecom shares pursuant to the terms of the Proposed Merger, Ng agrees that an
appropriate adjustment to the number of Cablecom Holdings Shares to be
transferred hereunder by Ng shall be made in the same manner as the adjustment
made in Ng’s other shares of China Cablecom or Cablecom Holdings as a result of
such event. Any Cablecom Holdings Shares received by Broadband shall be utilized
by Broadband (with the exact mechanics to be determined by Broadband, subject to
mutually acceptable restrictions approved by Cablecom Holdings) to secure one or
more financings or acquisitions or be sold. In the event that Broadband’s
holdings of Cablecom Holdings Shares would have a value at the time of any sale
or pledge comprising 40% or more of Broadband’s total assets, potentially
causing it to be deemed an investment company under the Investment Company Act
of 1940 (the “Investment Company Act”), Broadband shall (unless an exemption
from registration under the Investment Company Act is then available to
Broadband or Broadband shall have obtained an order from the Securities and
Exchange Commission (“SEC”) excluding or exempting Broadband from registration
under the Investment Company Act), dispose of such number of Cablecom Holdings
Shares that would cause it to not be deemed an investment company under the
Investment Company Act, subject to mutually acceptable restrictions approved by
Cablecom Holdings. In addition to the restrictions set forth above, Broadband
acknowledges that the Cablecom Holdings Shares will be subject to the terms of a
lock-up agreement, which terms shall be no more restrictive than the lockup
agreement provided by Ng (or any designated affiliate or entity holding such
shares on behalf of Ng) to Cablecom Holdings at the time of the Proposed Merger
(the “Lock-up Agreement”), and Broadband agrees to comply in all respects with
the Lock-up Agreement in respect of the Cablecom Holdings Shares. Broadband
shall enter into a similar agreement in respect of the Cablecom Holdings Shares
and shall deliver the same to Ng and Cablecom Holdings in advance of Broadband’s
receipt of the Cablecom Holdings Shares. Notwithstanding the foregoing, to the
extent that Broadband is not subject to the restrictions and limitations of Rule
145 of the Securities Act of 1933, as amended (the “Securities Act”), Broadband
shall not be deemed an affiliate of Jaguar and such shares may be sold subject
only to the Lock-up Agreement. Ng shall not take any action that would result in
the sale, assignment, transfer or encumbrance of the 390,000 Cablecom Holdings
Shares to be transferred by Ng to Broadband to any party other than Broadband.
 
(b)  In addition to the foregoing, concurrently with the execution and delivery
of this Agreement, provided that Ng shall have theretofore received duly
executed and delivered Investor Releases by all the Investor Release Parties, a
general release from WestPark Capital, Inc. in form and substance satisfactory
to Ng and a duly executed investor representation letter from Lev in form and
substance satisfactory to Ng, Ng shall (i) transfer an aggregate of 400,000
Broadband Shares to the Escrow Agent on behalf of Lev in accordance with the
terms of the Escrow Agreement referred to below, and (ii) make a charitable gift
of an aggregate of 28,444 Broadband Shares to the charitable organization set
forth on Annex B (the “Donee”), each such transfer or gift contemplated by this
paragraph (b) to be made without representations, warranties, registration,
informational or any other rights given by Ng. Subject to the terms hereof,
certificates in respect of all 400,000 Broadband Shares referred to in clause
(i) shall be delivered (endorsed in blank or with accompanying stock power(s)
attached thereto) in escrow to Heller, Horowitz & Feit, P.C., as Escrow Agent
(the “Escrow Agent”) in accordance with the Escrow Agreement attached hereto as
Annex C; and the 28,444 Broadband Shares referred to in clause (ii) shall be
delivered (endorsed in blank or with accompanying stock power(s) attached
thereto) to Lev, and Lev shall in turn deliver the same, within three business
days of receipt, to the Donee. Lev shall provide to Ng, within seven business
days thereafter, evidence reasonably satisfactory to Ng, of such delivery.
 
(c)  Provided that Ng shall have theretofore received from each shareholder
listed on Annex D (each, a “Specified Shareholder”) such Specified Shareholder’s
executed releases (containing release language substantially similar to the
Investor Releases), and a duly executed investor representation letter
therefrom, in form and substance satisfactory to Ng, Ng will transfer to such
Specified Shareholder the number of Broadband Shares set forth opposite such
Specified Shareholder’s name in Annex D hereto, with the maximum aggregate
number of Broadband Shares to be transferred pursuant to this paragraph (c) to
be 566,790 Broadband Shares; each such transfer contemplated by this paragraph
(c) to be made without representations, warranties, registration, informational
or any other rights given by Ng. Subject to the terms hereof, Ng will deliver to
each transferee stock certificates representing the full number of Broadband
Shares to be transferred thereto as set forth herein; such certificates shall be
endorsed in blank or have a stock power endorsed in blank attached thereto in
respect of the Broadband Shares transferred. The foregoing transfers shall not
be deemed for the benefit of the Company, and neither the Company nor Ng shall
be liable or otherwise held accountable for any tax liabilities of any party
resulting from the transfers by Ng as set forth in Sections 1(b) or (c).
 
-2-

--------------------------------------------------------------------------------


 
2.  Employment Agreement Amendments; Past Salary Waiver; Business.
 
(a)  Concurrently with the execution and delivery of this Agreement, China
Broadband Ltd. and each of Ng and Pu shall have entered into an amendment to
their respective employment agreements dated February 24, 2007 (collectively,
the “Executive Employment Agreements”), which are attached hereto as Annexes E
and F, respectively, in order to appropriately modify the same to reflect the
original intent of the parties thereto (collectively, the “Executive Employment
Agreement Amendments”). In addition, Ng hereby acknowledges that he relinquishes
and waives any claim to any base salary from China Broadband Ltd. for periods
prior to the date hereof.
 
(b)  The Parties hereto acknowledge that (i) Broadband operates a broadband
cable internet company based in the city of Jinan in the Shandong province of
the People’s Republic of China and is pursuing opportunities in stand-alone,
independent broadband services, including electronic program/television
program-type publications, in the People’s Republic of China (collectively,
“Stand-Alone Broadband Services”), but shall not include the provision of
Integrated Cable Services (as defined below), and (ii) the business of China
Cablecom and Cablecom Holdings shall include acting as a joint venture provider
of cable television services in the People’s Republic of China and related
activities (collectively, “Integrated Cable Services”), but shall not include
the provision of Stand-Alone Broadband Services. Broadband agrees that any
employment agreement entered into between Broadband (or any of its affiliates)
and Ng (including the Executive Employment Agreement, as amended in connection
herewith) will recognize and permit Ng’s activities and obligations under any
employment agreement between Cablecom Holdings (or any of its affiliates) and
Ng, and Cablecom Holdings agrees that any employment agreement entered into
between Cablecom Holdings (or any of its affiliates) and Ng will recognize and
permit Ng’s activities and obligations under his Executive Employment Agreement,
as amended in connection herewith. Except as regards future business
opportunities and the agreement of the parties hereto regarding their allocation
as between China Cablecom and China Broadband solely during the effectiveness of
Ng’s Executive Employment Agreement, the foregoing shall not be deemed to be a
limitation on, or an agreement to limit, the business of either of Cablecom
Holdings or Broadband hereafter.
 
3.  Certain Representations and Warranties.
 
(a)  Each of the Company Parties jointly and severally represents and warrants
to Ng and Pu that (i) such Party has full power and authority to enter into this
Agreement; that this Agreement has been duly and validly authorized, executed
and delivered on behalf of such Party; and that this Agreement is a valid and
binding agreement of such Party, enforceable against such Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditor’s rights and remedies; (ii) such Party has not
hypothecated or otherwise encumbered or assigned any claim or cause of action
against any of the Cablecom Release Parties (as hereinafter defined); (iii) such
Party has not instituted any legal proceeding against, or filed any claim or
complaint with any regulatory authority relating to any of the Cablecom Release
Parties; and (iv) this Agreement, the Executive Employment Agreement Amendments
and the transactions and other agreements contemplated hereby and thereby have
been duly authorized, approved and ratified by a special committee of
independent and disinterested members of Broadband’s Board of Directors
(comprised of Messrs. Zale and Grossman) formed for the purpose of reviewing
agreements between or among Ng, Pu and the Company and the transactions relating
thereto (the “Special Committee”), which persons shall be elected to the Board
of Directors of the Company concurrently with the Closing of the Chardan Private
Placement and the execution and delivery of this Agreement.
 
(b)  Ng represents and warrants to each of the Company Parties that (i) as of
the date of each transfer by him of Cablecom Holdings Shares and Broadband
Shares under the terms of this Agreement, he will be the record owner of such
securities and as of the date of each transfer, he will transfer all of his
right, title and interest in and to such securities, free and clear of all
liens, claims, encumbrances, pledges, security interests and other restrictions,
other than as set forth herein or under applicable federal and state securities
law restrictions; (ii) he has not hypothecated or otherwise encumbered or
assigned any claim or cause of action against any of the Company Parties or
their respective affiliates; and (iii) he has not instituted any legal
proceeding against any of the Company Parties or their respective affiliates.
 
(c)  Each of the Jaguar Parties jointly and severally represents and warrants to
Ng, Pu and the Company Parties that (i) it has full power and authority to enter
into this Agreement; that this Agreement has been duly and validly authorized,
executed and delivered on behalf of such Party; and that this Agreement is a
valid and binding agreement of such Party, enforceable against such Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditor’s rights and remedies; (ii) it
has not hypothecated or otherwise encumbered or assigned any claim or cause of
action against any Cablecom Release Parties, the Company Parties or their
respective affiliates; and (iii) it has not instituted any legal proceeding
against any Cablecom Release Parties, the Company Parties or their respective
affiliates.
 
-3-

--------------------------------------------------------------------------------


 
4.  Securities Laws Representations. Broadband hereby represents and warrants to
Ng as follows:
 
(a)  Broadband is, upon receipt of any Cablecom Holdings Shares hereunder,
acquiring such securities for Broadband's own account for investment purposes
only and not with a present view toward the public sale or distribution thereof,
except for sales duly registered under the Securities Act or pursuant to
exemptions from the registration requirements of the Securities Act. Broadband
does not have any agreement or understanding, directly or indirectly, with any
person regarding the sale or distribution of the Cablecom Holdings Shares or any
common stock of China Cablecom or Jaguar, except this Agreement. Broadband
understands that the Cablecom Holdings Shares will, when issued, be “restricted
securities” within the meaning of Rule 144 under the Securities Act and that, in
connection with the receipt of any Cablecom Holdings Shares, it must bear the
economic risk of an investment in Jaguar indefinitely, unless the Cablecom
Holdings Shares (or securities issued in exchange therefor or in lieu thereof)
are registered pursuant to the Securities Act and any applicable state
securities or blue sky laws or an exemption from such registration is available.
 
(b)  Broadband understands that the Cablecom Holdings Shares are to be
transferred to Broadband hereunder in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws,
and that Ng is relying upon the truth and accuracy of, and Broadband’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Broadband set forth herein in order to determine the
availability of such exemptions and the eligibility of Broadband to acquire the
Cablecom Holdings Shares.
 
(c)  Broadband understands that no United States federal or state agency or any
other government or governmental agency has passed upon or made any
recommendation or endorsement in respect of the Cablecom Holdings Shares.
 
(d)  Broadband’s consultants and management have carefully reviewed the
registration statement on Form S-4 (the “Registration Statement”) filed by
Cablecom Holdings with the SEC for the registration of certain shares of common
stock thereof, and Broadband understands that the Registration Statement has not
been approved or disapproved (nor has the accuracy or adequacy of the
information set forth therein been passed upon) by the SEC or any state
securities commission. Broadband further acknowledges that no assurances have
been or can be given that the Proposed Merger will be consummated or, if it does
occur, that it will be on terms similar to those contemplated by the
Registration Statement.
 
(e)  Broadband acknowledges that its consultants and management have had the
opportunity to ask questions of and receive answers from China Cablecom and
Jaguar concerning the business and financial condition of China Cablecom and all
of such questions have been answered to the satisfaction of such Parties.
Broadband has had an opportunity to obtain any additional information from
Jaguar, Cablecom Holdings and China Cablecom that Broadband deemed necessary or
appropriate for deciding whether to acquire the Cablecom Holdings Shares.
Broadband further acknowledges that, except as expressly set forth herein, no
other representations or warranties, oral or written, have been made by Ng, Pu,
China Cablecom, Cablecom Holdings, Jaguar or Chardan or any agent, employee or
affiliate thereof, and in entering into the transactions, Broadband is not
relying upon any information other than that contained in the results of
independent investigation by Broadband.
 
(f)  Broadband represents that it is an “accredited investor” as such term is
defined in Rule 501 promulgated under the Securities Act.
 
-4-

--------------------------------------------------------------------------------


 
5.  General Releases.
 
(a)  Company and Investor Releases. For good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, including without
limitation the mutual promises set forth in this Agreement, the Company and each
member of the Investor Group, for itself and themselves, its and their parents,
affiliates, subsidiaries, divisions, groups and past and present officers,
directors, employees, agents, representatives, attorneys, accountants, auditors,
consultants, administrators, beneficiaries, predecessors, successors and assigns
(collectively, “Company Release Parties”) and any person or entity claiming by
or through any of the Company Release Parties (collectively with the Company
Release Parties, the “Broadband Release Parties”) hereby RELEASE AND DISCHARGE
Ng, Pu, China Cablecom, Jaguar, Cablecom Holdings, Chardan, and their parents,
affiliates, subsidiaries and past and present officers, directors, employees,
agents, representatives, attorneys, accountants, auditors, consultants,
successors and assigns in any capacity whatsoever (collectively, “Cablecom
Release Parties”) of and from all actions, causes of action, suits, debts, dues,
sums of money, claims for breaches of contract, claims for breaches of fiduciary
duties or conflicts of interest, tortious interference, claims of entitlement to
securities, claims for violations of securities laws or regulations,
compensation, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages
(compensatory, consequential, liquidated, special, punitive or otherwise),
judgments, extents, executions, claims, and demands (including attorneys’ fees
and costs) of any nature whatsoever, in law, admiralty or equity, against the
Cablecom Release Parties that the Broadband Release Parties ever had, now have
or hereafter can, shall or may have, whether known or unknown, for, upon, or by
reason of any matter, cause or thing whatsoever from the beginning of the world
to the day of the date of this General Release, provided only that nothing
herein shall release or otherwise affect the Cablecom Release Parties’
obligations under this Agreement.
 
(b)  Executive Releases. For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, including without limitation the
mutual promises set forth in this Agreement, Ng and Pu hereby RELEASE AND
DISCHARGE the Broadband Release Parties of and from all actions, causes of
action, suits, debts, dues, sums of money, claims for breaches of contract,
claims for breaches of fiduciary duties or conflicts of interest, tortious
interference, claims of entitlement to securities, claims for violations of
securities laws or regulations, compensation, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages (compensatory, consequential, liquidated,
special, punitive or otherwise), judgments, extents, executions, claims, and
demands (including attorneys’ fees and costs) of any nature whatsoever, in law,
admiralty or equity, against the Broadband Release Parties that Ng and Pu ever
had, now have or hereafter can, shall or may have, whether known or unknown,
for, upon, or by reason of any matter, cause or thing whatsoever from the
beginning of the world to the day of the date of this General Release, provided
only that nothing herein shall release or otherwise affect the Broadband Release
Parties’ obligations under this Agreement or the Company’s obligations to the
Executives under the Executive Employment Agreements as modified by the
Executive Employment Agreement Amendments (it being understood by Ng that he is
relinquishing and waiving any right to base salary from the Company in respect
of all periods prior to the date hereof).
 
(c)  Jaguar/Chardan Releases. For good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, including without limitation
the mutual promises set forth in this Agreement, the Jaguar Parties, for
themselves, their parents, affiliates, subsidiaries, divisions, groups and past
and present officers, directors, employees, agents, representatives, attorneys,
accountants, auditors, consultants, administrators, beneficiaries, predecessors,
successors and assigns (collectively, the “Jaguar Release Parties”) hereby
RELEASE AND DISCHARGE each of the Broadband Release Parties (excluding Ng and
Pu) of and from all actions, causes of action, suits, debts, dues, sums of
money, claims for breaches of contract, claims for breaches of fiduciary duties
or conflicts of interest, tortious interference, claims of entitlement to
securities, claims for violations of securities laws or regulations,
compensation, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages
(compensatory, consequential, liquidated, special, punitive or otherwise),
judgments, extents, executions, claims, and demands (including attorneys’ fees
and costs) of any nature whatsoever, in law, admiralty or equity, against the
Broadband Release Parties (excluding Ng and Pu) that the Jaguar Release Parties
ever had, now have or hereafter can, shall or may have, whether known or
unknown, for, upon, or by reason of any matter, cause or thing whatsoever from
the beginning of the world to the day of the date of this General Release,
provided only that nothing herein shall release or otherwise affect any
Broadband Release Parties’ obligations under this Agreement.
 
(d)  Each person or entity settling any claims, or for whom any claims are
settled, hereunder (collectively, the “Settling Parties”) further agree not to
institute, instigate, urge, support, encourage, voluntarily participate in or
profit from any lawsuit, complaint or other action or proceeding of any kind
relating to any matter to which these General Releases pertain. Notwithstanding
the foregoing, nothing herein shall be deemed to prohibit any party from
providing, after taking reasonable measures to ensure the confidentiality of
information provided, information or explanations to third party regulatory
agencies seeking such information in response to comment letters or inquiries,
or in response to civil or administrative subpoenas or court order, or from
discussing the provisions hereof and factual circumstances surrounding the
events leading to this Agreement in disclosure document filings made with the
Securities and Exchange Commission from time to time.
 
(e)  These General Releases may not be changed orally.
 
(f)  With respect to any and all released claims, the Settling Parties stipulate
and agree that they expressly waive the provisions, rights and benefits of
California Civil Code §1542, which provides:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
-5-

--------------------------------------------------------------------------------


 
The Settling Parties expressly waive any and all provisions, rights and benefits
conferred by any law of any state or territory of the United States, or
principle of common law, which is similar, comparable or equivalent to
California Civil Code §1542. The Settling Parties may hereafter discover facts
in addition to or different from those which he, she or it now knows or believes
to be true with respect to the subject matter of the released claims, but the
Settling Parties have fully, finally, and forever settled and released any and
all released claims, known or unknown, suspected or unsuspected, contingent or
non-contingent, whether or not concealed or hidden, which now exist, or
heretofore have existed, upon any theory of law or equity now existing or coming
into existence in the future, including, but not limited to, conduct which is
negligent, intentional, with or without malice, or a breach of any duty, law or
rule, without regard to the subsequent discovery or existence of such different
or additional facts. The Settling Parties acknowledge that the foregoing waiver
was separately bargained for and a key element of the settlement of which these
releases are a part.
 
6.  Reliance on Independent Legal Advice. Each Party represents and warrants to
the other Parties: (a) that it has received advice from his or its own
respective, independent legal counsel, or has had the opportunity to be
represented by independent legal counsel, prior to its execution of this
Agreement, (b) that the legal nature, ramifications and effect of this Agreement
have been explained to it by its respective counsel; (c) that it fully
understands the terms and provisions of this Agreement and the nature and effect
thereof; (d) that it is relying solely on the advice of its own legal counsel in
executing this Agreement; (e) that it has not relied upon any representation or
statement of any other Party or counsel for any other Party not contained in
this Agreement; (f) that it has carefully read this Agreement, knows the
contents thereof, and is executing the same freely and voluntarily; and (g)
that, as to each of the Company Parties, it is aware that it or his respective
attorneys may hereafter discover facts different from or in addition to the
facts that they now know or believe to be true with respect to the subject
matter hereof, but that its intention is to fully and finally release its
respective releasees to the full extent of the releases contained in this
Agreement.
 
7.  Investor Releases. As soon as practicable following the execution and
delivery of this Agreement, the Company Parties shall deliver to Ng a release
agreement in the form attached hereto as Annex G (the “Investor Release”) from
each of the Investor Release Parties (other than those Investor Release Parties
that are not holders of warrants issued by the Company (and are so identified on
Annex A), which Investor Release Parties shall execute releases, in form and
substance satisfactory to Ng, containing release language substantially similar
to the Investor Releases). Any description of this Settlement Agreement and the
circumstances relating hereto that is sent to the Investor Release Parties in
connection with the Investor Release shall be in form and substance satisfactory
to Ng and his counsel.
 
8.  Private Placement. It is contemplated that, concurrently with the execution
and delivery of this Agreement, a private placement of convertible notes and
warrants of Broadband, in which Chardan is serving as the placement agent, will
be consummated, with the gross proceeds thereof of approximately $4,800,000 (the
“Chardan Private Placement”). Ng will, concurrently herewith, sell and assign,
subject to any applicable lock-up restrictions, to the investors in the Chardan
Private Placement an aggregate of 7,017,814 shares of China Broadband, Inc.
common stock currently owned by him or entities under his control in
consideration of $7,017.81 in the aggregate, provided that Ng shall have
heretofore received duly executed investor representation letters from such
investors in form and substance satisfactory to Ng. The Company shall not be
liable for or in any way held accountable for the foregoing transfers by Ng and
it is intended that Chardan and each investor be solely responsible for their
own tax liabilities incurred, if any, as a result of the foregoing transfers.
 
9.  Broadband Warrants. Subject to the determination by Broadband’s Board of
Directors and the Special Committee that the economic impact of the following
warrant term extensions are acceptable to Broadband, (i) the exercise periods
for all 4,000,000 warrants (the “Investor Warrants”) exercisable at $2.00 per
share, issued to the Investor Release Parties shall, upon receipt by Ng of
Investor Releases from such parties, be extended by letter agreement by
Broadband, to five years from the date of the closing of the Chardan Private
Placement; and (ii) the holders of 500,000 warrants exercisable at $.60 per
share issued to BCGU (the “BCGU Warrants”), 640,000 warrants exercisable at $.60
per share issued to WestPark Capital, Inc. (the “WestPark Warrants”), and
3,974,800 warrants exercisable at $.60 per share originally issued to Maxim (the
“Maxim Warrants” and, collectively with the BCGU Warrants and WestPark Warrants,
the “Consulting Warrants” and collectively with the Investor Warrants, the
“Warrants”), shall, upon the last to occur of (a) execution of this Agreement by
all Parties named on the signature page hereto, (b) completion of the Chardan
Private Placement and (c) receipt by Ng of Investor Releases from such parties,
each receive a scrip warrant (collectively, the “Scrip Warrants”) entitling such
holder at any time commencing the time of expiration of their unexercised
Consulting Warrants (the shares issuable upon exercise of Consulting Warrants at
the time of expiration being herein referred to as the “Remaining Warrant
Shares”) and continuing for a period ending on the fifth anniversary of the
closing of the Chardan Private Placement, to acquire such number of shares of
Common Stock as equals the Remaining Warrant Shares, on the same terms (as
modified hereby) as apply in respect of their respective Consulting Warrants.
Each Warrant holder, and each holder of Scrip Warrants, shall be responsible for
his or its own tax liabilities as a result of the foregoing adjustments.
 
-6-

--------------------------------------------------------------------------------


 
10.  Miscellaneous Provisions.
 
(a)  This Agreement sets forth the entire agreement among the Parties with
respect to its subject matter and supersedes all prior agreements and
understandings among the parties with respect to such subject matter.
(b)  This Agreement may not be changed, modified or amended except by a written
instrument signed by the Party to be charged with such change, modification or
amendment.
 
(c)  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. The descriptive headings of the several paragraphs of this
Agreement are inserted for convenience only and do not constitute a part hereof.
 
(d)  This Agreement shall be binding on the Parties hereto and their respective
predecessors, successors, assigns, parents, subsidiaries, affiliates, divisions,
groups and present and former officers, directors, securityholders, and
employees.
 
(e)  Unless the Company instructs otherwise in writing, all notices to the
Company regarding this Agreement shall be delivered to:
 
-7-

--------------------------------------------------------------------------------


 
1900 Ninth Street, 3rd Floor
Boulder, Colorado 80302
Attn: Natalie Jones
With a copy to:
Hodgson Russ LLP
1540 Broadway, 24th Floor
New York, New York 10036
Attn: Ronniel Levy, Esq.

 
Unless Cherner instructs otherwise in writing, all notices to Cherner regarding
this Agreement shall be delivered to:
 
Stephen P. Cherner
1900 Ninth Street
Boulder, Colorado 80302
 
Unless Maxim instructs otherwise in writing, all notices to Maxim regarding this
Agreement shall be delivered to:
 
Maxim Financial Corporation
1900 Ninth Street
Boulder, Colorado 80302
Attn: Stephen Cherner
 
Unless Baum instructs otherwise in writing, all notices to Baum regarding this
Agreement shall be delivered to:
 
Mark L. Baum, Esq.
2038 Corte del Nogal, Suite 110
Carlsbad, California 92011
 
-8-

--------------------------------------------------------------------------------


 
Unless Lev instructs otherwise in writing, all notices to Lev and Wellfleet
regarding this Agreement shall be delivered to:
 
Mark I. Lev
c/o Wellfleet Partners, Inc.
1 Penn Plaza, Suite 2411
New York, New York 10119
With a copy to:
Heller, Horowitz & Feit, P.C.
292 Madison Avenue
New York, NY 10017
Attn: Richard Horowitz, Esq.

 
Unless Pu instructs otherwise in writing, all notices to Pu regarding this
Agreement shall be delivered to:
 
Pu Yue
1900 Ninth Street
Boulder, Colorado 80302
 
Unless Ng instructs otherwise in writing, all notices to Ng regarding this
Agreement shall be delivered to:
 
Clive Ng
17 State Street, 16th Floor
New York, New York 10004
With a copy to:
Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attn: Joseph Gulant and James V. Masella, III

 
Unless Chardan instructs otherwise in writing, all notices to Jaguar and Chardan
regarding this Agreement shall be delivered to:
 
Jaguar Acquisition Corporation
8 Tower Bridge, Suite 1050
161 Washington Street
Conshohocken, Pennsylvania 19428
With a copy to:
Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attention: Mitchell S. Nussbaum, Esq.

 

 
and
 
Chardan Capital Markets, LLC
17 State Street, Suite 1600
New York, New York 10004
With a copy to:
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, NY 10176
Attention: Edward M. Grushko, Esq.

 
-9-

--------------------------------------------------------------------------------


 
(f)  Unless otherwise indicated or agreed to in writing by the Party to receive
the delivery of any document, as used in this Agreement “delivery” shall mean
transmission by facsimile or electronic mail (including portable document
format) and confirmed by delivery via Federal Express or other recognized
overnight delivery service.
 
(g)  The Parties are entering into this Agreement solely in order to avoid
expense, inconvenience, risk and delay and to permit the continued operation of
the affairs of such Party unhindered by expensive litigation and by distraction
and diversion of himself and itself, and thereby to put to rest all potential
controversies. This Agreement and each of its provisions, and the settlement
provided for herein, whether or not consummated, and any negotiations,
proceedings or agreements relating to this Agreement, or any matter arising in
connection with such negotiations, proceedings or agreements are not and shall
not in any event be: (i) construed as, offered in evidence as, received in
evidence as, and/or deemed to be evidence of a presumption, concession or an
admission by any Party of the truth of any fact or the validity of any claim
that has been, or could have been, asserted against him or it, or of the
deficiency of any defense that has been, could have been, or in the future might
be asserted in any litigation, or of any liability, fault, wrongdoing or
otherwise of any Party; (ii) construed as, offered in evidence as, received in
evidence as, and/or deemed to be evidence of a presumption, concession or an
admission of any fault, breach of duty, wrongful act or misrepresentation or
omission in any statement or written document by any Party; or (iii) construed
by anyone for any purpose whatsoever as evidence of a presumption, concession or
admission of any liability, fault or wrongdoing on the part of any Party.
 
(h)  This Agreement shall be deemed to have been drafted jointly by the Parties.
 
(i)  It is acknowledged by the Company Parties that the provisions of Sections 5
and 8 hereof will inure to the benefit of Chardan and its successors and
assigns.
 
(j)  Unless the context of this Agreement otherwise requires, (i) words of any
gender include each other gender and the neuter, (ii) words (including terms
defined herein) using the singular or plural number also include the plural or
singular number, respectively, (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement as a whole and not to
any particular section, paragraph or other subdivision, and (iv) the term
“section” or “paragraph” or other subdivision refer to the specified section or
other subdivision of the body of this Agreement.
 
(k)  An amount of $8,000 has been paid by Broadband to counsel for Wellfleet and
Lev in payment of its fees and expenses in connection with the contemplated
settlement agreement and the related transactions. Broadband acknowledges that
it shall pay any additional reasonable fees and expenses actually incurred in
connection therewith (up to $10,000 in the aggregate, inclusive of the
abovementioned $8,000 amount) and that all reasonable fees and expenses incurred
by Wellfleet and/or Lev in securing the Investor Releases shall be borne by the
Company. Other than such fees and expenses, each Party shall be responsible for
its or his own legal and other expenses in negotiating and concluding the
proposed settlement agreement and related transactions, and such Party’s own tax
liabilities, it being acknowledged that no further claims in respect of past
expense reimbursements shall be made.
 
-10-

--------------------------------------------------------------------------------


 
11.  Remedies for Breach.
 
(a)  In the event that any Party to this Agreement believes that a breach of the
Agreement has occurred, that Party shall deliver written notice, in accordance
with the terms of this Agreement, of the alleged breach to the other Parties to
this Agreement.
 
(b)  Any subsequent action to enforce the terms of this Agreement may be brought
in any State or Federal court located in the County of New York, State of New
York, and, if any such action is brought in a State or Federal Court located in
the County of New York, State of New York, no Party shall dispute that such
court is the proper venue for the action or that the Party is subject to
personal jurisdiction in such court for purposes of the action.
(c)  Notwithstanding any other provision contained herein, the Parties hereto
hereby waive any and all right, title, interest or claim of any kind in or to
any distribution of the Trust Account (as defined in the Registration Statement
filed in connection with the initial public offering of Jaguar’s units) and any
remaining net assets of Jaguar as a result of such liquidation with respect to
any amounts due under this Agreement and will not seek recourse against the
Trust Account for any reason whatsoever. The foregoing section is not for the
benefit of any third party beneficiaries.
 
12.  Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York, without regard to
the conflicts of law principles of such State.
 
13.  Further Assurances. Each Party hereto, at the reasonable request of another
Party hereto, shall execute and deliver such other instruments and do and
perform such other acts and things as may be reasonably necessary for effecting
completely the consummation of this Agreement and the transactions contemplated
hereby.


[Signature Pages Follow]
 
-11-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly authorized the execution and delivery
of this Agreement as of the date written below.
 
Dated as of January 11, 2008 


CHINA BROADBAND, INC.
 
By: /s/ Clive Ng__________________________________
Name: Clive Ng
Title: Chairman
WELLFLEET PARTNERS, INC.
 
By: /s/ Mark I. Lev______________________________
Name: Mark Lev
Title:
   
CHINA BROADBAND LTD.
 
By: /s/ Clive Ng__________________________________
Name: Clive Ng
Title: Chairman
     
 
 
/s/ Stephen P. Cherner____________________________
STEPHEN P. CHERNER
 
 
/s/ Pu Yue____________________________________
PU YUE
   
MAXIM FINANCIAL CORPORATION
 
By: /s/ Stephen P. Cherner________________________
Name: Stephen P. Cherner
Title: President
 
 
/s/ Clive Ng___________________________________
CLIVE NG
   
 
 
/s/ Mark L. Baum______________________________
MARK L. BAUM
 
CHARDAN CAPITAL MARKETS, LLC
 
By: Kerry Propper______________________________
Name: Kerry Propper
Title: Chief Executive Officer
   
 
 
/s/ Mark. I Lev________________________________
MARK I. LEV
 
CHINA CABLECOM HOLDINGS, LTD.
 
By:_________________________________________
Name:
Title:
   
 
 
____________________________________________
JAMES PANTHER
 
JAGUAR ACQUISITION CORPORATION
 
By: /s/ Jonathan Kalman_________________________
Name: Jonathan Kalman
Title: Chairman and Chief Executive Officer
     
BCGU, LLC
 
By: /s/ James Panther    __________________________
Name: James Panther
Title: Managing Director

 
-12-

--------------------------------------------------------------------------------



ANNEX C
 
ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (“Escrow Agreement”) is made and entered into among MARK
LEV (“Lev”), CLIVE NG (“Ng” and together with Lev, the “Principals”) and HELLER,
HOROWITZ & FEIT, P.C., whose address is 292 Madison Avenue, New York, New York
10017, hereinafter referred to as “Escrow Agent”);
 
WHEREAS, the parties to this Escrow Agreement are simultaneously entering into a
Settlement Agreement (the “Settlement Agreement”) with certain other parties
thereto with regard to certain controversies among them;
 
WHEREAS, all terms used in this Escrow Agreement and not otherwise defined
herein shall have the same meanings as they have in the Settlement Agreement;
 
WHEREAS, pursuant to the Settlement Agreement, Ng shall transfer to Lev 400,000
shares of common stock of China Broadband, Inc. (the “Broadband Shares” or
“Escrowed Property”) and Lev shall provide to Ng releases in the form
contemplated by the Settlement Agreement executed by each person or entity
(collectively, the “Investor Releasors”) set forth on Annex A thereto
(collectively, the “Investor Releases”); and
 
WHEREAS, the Principals desire that the Escrow Agent act, and Escrow Agent has
agreed to act, as escrow agent in respect of the Escrowed Property on the terms
and conditions set forth herein;
 
NOW THEREFORE, in consideration of the covenants and agreements herein set forth
and other good and lawful consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
 
I.  Escrow
 
A.  The Broadband Shares, endorsed in blank or accompanied by a stock power
endorsed in blank, shall be delivered to the Escrow Agent simultaneously with
the execution of this Escrow Agreement. Notwithstanding the foregoing, the
Investor Releases shall be deemed valid and enforceable as against each Investor
when executed and delivered by such Investor and such releases shall be held in
trust by Lev for Ng and the Company and delivered promptly upon receipt thereof
from the applicable Investor Releasor.
 
B.  Escrow Agent agrees to hold all of the Escrowed Property in escrow subject
to the terms and conditions contained in this Escrow Agreement.
 
C.  Escrow Agent shall not be deemed to have knowledge of any matter or thing
unless and until Escrow Agent has actually received written notice of such
matter or thing and Escrow Agent shall not be charged with any constructive
notice whatsoever.
 
D.  In the event joint instructions from Principals require Escrow Agent to
expend any monies or to incur any cost, Escrow Agent shall be entitled to
refrain from taking any action until it receives payment for such costs.
 
E.  Principals acknowledge and agree that Escrow Agent is counsel to Lev and
that, as a result of acting as Escrow Agent hereunder, Escrow Agent shall not be
disqualified from representing Lev in connection with any matter, including any
dispute arising hereunder.
 
F.      All Broadband Shares constituting the Escrowed Property shall be deemed
owned and under the dispositive and voting control of Escrow Agent until
released (and, once released, deemed owned by the person to whom released) from
escrow, for purposes of Section 13 and Section 16 of the Securities Exchange Act
of 1934, as amended.
 
C-1

--------------------------------------------------------------------------------


 
II.  Release of Escrowed Property
 
A.  Upon delivery of all of the Investor Releases to the Ng, with a copy to the
Company, Escrow Agent will release the Broadband Shares to Lev.
 
B.  In the event Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from any Principal or
from third persons with respect to the Escrowed Property or any other sums or
things that may be held hereunder, which, in its sole opinion, are in conflict
with any provision of this Escrow Agreement, Escrow Agent shall be entitled to
refrain from taking any action until it shall be directed otherwise in writing
by both Principals, or by a final order or judgment of a court of competent
jurisdiction.
 
III.  Liability of Escrow Agent
 
It is agreed that the duties of Escrow Agent are purely ministerial in nature
and shall be expressly limited to the safekeeping of the Escrowed Property and
for the disposition of same in accordance with this Escrow Agreement. In no
event shall Escrow Agent be liable for consequential or other damages for any
act or omission of Escrow Agent under this Escrow Agreement or the Settlement
Agreement, including but not limited to misdelivery of the Escrowed Property,
unless such act or omission shall be due to bad faith, gross negligence or
willful misconduct on the part of Escrow Agent. Each Principal hereby
indemnifies Escrow Agent and holds it harmless from and against any and all
claims, liabilities, damages, costs, penalties, losses, actions, suits,
proceedings at law or in equity, arbitration proceedings, or any other expenses,
fees, or charges of any character or nature, including reasonable attorneys'
fees at all trial and appellate levels, which it may incur or with which it may
be threatened directly or indirectly arising from or in any way connected with
Escrow Agent's following of instructions from such Principal, and in connection
therewith, to indemnify Escrow Agent against any and all reasonable
out-of-pocket expenses, including reasonable attorneys' fees and the reasonable
cost of defending any action, suit, or proceeding or resisting any claim,
whether or not litigation is instituted. Further, Principals hereby, jointly and
severally, indemnify Escrow Agent and hold it harmless from and against any and
all claims, liabilities, damages, costs, penalties, losses, actions, suits,
interpleader or otherwise, proceedings at law or in equity, arbitration
proceedings, or any other reasonable out-of-pocket expenses, fees, or charges of
any character or nature, including reasonable attorneys' fees at all trial and
appellate levels, that it may incur or with which it may be threatened directly
or indirectly by reason of disputes arising between Principals and/or any third
party as to the correct interpretation of this Escrow Agreement, if any, and
instructions given to Escrow Agent hereunder, or otherwise, with the right of
Escrow Agent, regardless of the instruments aforesaid without the necessity of
instituting and action, suit or proceeding, to hold the Escrowed Property until
and unless said additional expense, fees and charges shall be fully paid.
 
C-2

--------------------------------------------------------------------------------


 
IV.  Disputes
 
A.  In the event Escrow Agent is joined as a party to a lawsuit by virtue of the
fact that it is holding the Escrowed Property, Escrow Agent shall, at its
option, either (1) tender the Escrowed Property to the custody of the
appropriate court, or (2) distribute the Escrowed Property in accordance with
the court's ultimate disposition of the case, and Principals hereby jointly and
severally, indemnify and hold Escrow agent harmless from and against any damages
or losses in connection therewith including, but not limited to, reasonable
attorney's fees and court cost at all trial and appellate levels.
 
B.  In the event Escrow Agent tenders the Escrowed Property to the custody of
the appropriate court and files an action of interpleader naming the Principals
and any affected third parties of whom Escrowed Agent has received actual
notice, Escrow Agent shall be released and relieved from any and all further
obligation and liability hereunder or in connection herewith and Principals
hereby jointly and severally, indemnify and hold Escrow Agent harmless from and
against any damages or losses arising in connection therewith, including, but
not limited to, all reasonable out-of-pocket costs and expenses incurred by
Escrow Agent in connecting with the filing of such action including, but not
limited to, reasonable attorneys' fees and court costs at all trial and
appellate levels.
 
V.  Term of Agreement
 
A.  This Escrow Agreement shall remain in effect unless and until it is canceled
in any of the following manners:
 
1.  upon written notice given by both Principals of cancellation of designation
of Escrow Agent to act and serve in said capacity; or
 
2.  Escrow Agent may resign as Escrow Agent at any time upon giving notice to
Principals of its desire to so resign; provided, however, that resignation of
Escrow Agent shall take effect no earlier than ten (10) days after the giving of
notice of resignation; or
 
3.  upon delivery of the Escrowed Property in accordance with this Escrow
Agreement.
 
B.  In the event Principals fail to agree to a successor Escrow Agent within the
period described hereinabove, Escrow Agent shall have the right to deposit all
of the Escrowed Property held hereunder into the registry of an appropriate
court and request judicial determination of the rights between Principals, by
interpleader or other appropriate action and Principals hereby jointly and
severally, indemnify and hold Escrow Agent harmless from and against any damages
or losses in connection therewith including, but not limited to, reasonable
attorneys' fees and court costs at all trial and appellate levels.
 
C.  Upon termination of the duties of Escrow Agent in either manner set forth in
subparagraph 1 or 2 of paragraph A of this Article V, Escrow Agent shall deliver
all of the Escrowed Property to the newly appointed Escrow Agent designated by
the Principals, and, except for the rights of Escrow Agent specified in Article
III of this Escrow Agreement, Escrow Agent shall not otherwise have the right to
withhold Escrowed Property from said newly appointed Escrow Agent.
 
D.  Escrow Agent shall not be bound by any modification, cancellation or
rescission of this Escrow Agreement unless in writing and signed by both
Principals and Escrow Agent. In no event shall any modification of this Escrow
Agreement, which shall affect the rights or duties of Escrow Agent, be binding
on Escrow Agent unless it shall have given its prior written consent.
 
C-3

--------------------------------------------------------------------------------


 
VI.  Notices
 
All notices, certificates, requests, demands, materials and other communications
hereunder shall be in writing and be deemed to have been duly given (1) upon
delivery by hand to the appropriate address of each Principal or Escrow Agent as
set forth in this Escrow Agreement or in the Settlement Agreement; (2) on the
third business day after mailing by United States registered or certified mail,
return receipt requested, postage prepaid to such address; (3) on the first
business day after mailing by overnight mail service; or (4) on the day of
facsimile transmittal if transmitting via facsimile, with confirmation of
receipt. All notices to parties to this Escrow Agreement, other than the Escrow
Agent shall be directed as provided for in the Settlement Agreement. All notices
to Escrow Agent shall be addressed to the individual signing on behalf of Escrow
Agent at the following address:
 
HELLER, HOROWITZ & FEIT, P.C.
292 Madison Avenue, 20th Floor
New York, New York 10017
Attn: Richard F. Horowitz, Esq.
 
VII.      Choice of Law and Venue 
 
This Escrow Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflicts of laws. In the event
any action, suit or proceeding is instituted as a result of any matter or thing
affecting this Escrow Agreement, the parties hereto hereby designate New York
County, New York as the proper jurisdiction and the venue in which same is to be
instituted.
 
VIII.    Cumulative Rights
 
No right, power or remedy conferred upon any party hereto by this Escrow
Agreement is exclusive of any other right, power or remedy such party may have
under this Escrow Agreement or now or hereafter existing at law, in equity or by
statute, and the exercise of one right, power or remedy by such party shall not
be construed or considered as a waiver of any other right, power or remedy.
 
IX.      Binding Agreement
 
This Escrow Agreement shall be binding upon the Principals and Escrow Agent and
their respective successors and assigns. The Company is an intended third party
beneficiary of this Agreement.
 
C-4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
this____ day of January, 2008.


Signed, Sealed and Delivered
_____________________________
       
____________________________
By:___________________________
       
____________________________
         
____________________________
______________________________
(Name)
     
____________________________
         
____________________________
         
____________________________
     
____________________________
 

(Name)
(Address)
(CORPORATE SEAL)
 
C-5

--------------------------------------------------------------------------------


 
ANNEX D



NAME 
NUMBER OF BROADBAND SHARES
   
ASPEN HILL FINANCIAL INC.
c/o Jay Weinberg
23,809
 
 
 
 
JOHN MCELVEEN 
23,809
 
 
 
 
PHOENIX CAPITAL
328,696
     
 
THE HOWARD LIVING TRUST  
dated December 14, 2005
c/o Mark W. Howard
95,238
 
 
 
 
THOMAS TZIKAS 
95,238
 
 
 
 
TOTAL:
566,790

 
D-1

--------------------------------------------------------------------------------


 
ANNEX E


[Employment Agreement Amendment - Clive Ng]
 
E-1

--------------------------------------------------------------------------------


 
Confidential - Without Prejudice
For Settlement
Purposes Only
AMENDMENT TO
EMPLOYMENT AGREEMENT
 
This Amendment (this “Amendment”) to the Employment Agreement (the “Agreement”),
dated as of February 24, 2007, between China Broadband, Ltd., a Cayman Islands
company (the “Company”), a subsidiary of China Broadband, Inc. (“Broadband”),
and Clive Ng (the “Executive”) is made on January __, 2008.


WHEREAS, the Company and the Executive entered into the Agreement to provide for
the rendering of certain services to the Company by the Executive; and


WHEREAS, the Company and the Executive wish to amend the Agreement in accordance
with Section 10(f) of the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereby agree as follows:



1.
All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement.




2.
Section 3(b)(i) of the Agreement is amended and restated in its entirety to read
as follows:

 
Subject to the provisions hereof, the Executive agrees to serve the Company
faithfully and to the best of his ability and to devote so much of his time to
the affairs of the Company as, in the reasonable judgment of the Executive, the
conduct of the Business (as defined below) of the Company shall reasonably
require. In particular, the Executive will assist the Chief Executive Officer,
the Board and management of the Company in identifying, negotiating with and
entering into agreements for the acquisition of possible acquisition candidates
in the People’s Republic of China that are engaged in such Business, and assist
in an offering of securities of China Broadband, Inc. Subject to the provisions
of Section 6 of this Agreement, the Executive shall also be the Chairman and
Director of the Company, to serve at the pleasure of the Board, while employed
hereunder. The Executive shall not be obligated to do or perform any act or
thing in connection with the Business of the Company not expressly set forth
herein.



 
3.
Section 6 of the Agreement is hereby amended and restated in its entirety to
read as follows:

 
E-2

--------------------------------------------------------------------------------


 
Nothing herein contained shall be deemed to preclude the Executive from
engaging, directly or indirectly, in any Permitted Activities. For purposes
hereof, (a) “Permitted Activities” include: (i) serving as an officer, director,
and/or board committee member or being a securityholder of China Cablecom, Ltd.
and Cablecom Holdings/Jaguar (as defined below) (and any successor), and the
respective affiliates thereof, pursuant to an employment agreement or otherwise
and all activities undertaken in connection with the Cablecom Business (as
defined below); (ii) management of his personal and family investments;
(iii) engaging in “Other Permitted Investments” (as defined below); (iv) serving
as a director, board or other committee member or trustee or in any other
advisory capacity to any companies or other entities if such activities do not
materially interfere with his services to the Company; (v) serving on industry
boards or committees and trade associations in a non-employee capacity; (vi)
making speeches, writing articles or participating in public debate and
discussions in and by the means of any medium of communication; (vii) performing
civic, community, public service, charitable, religious or philanthropic
functions; (viii) serving as a senior advisor to Warner Music Group Corp.; and
(ix) performing services relating to the formation and operation of an
advertising business for television stations to the extent such services do not
materially interfere with his services to the Company; (b) “Other Permitted
Investments” shall include: (x) investments in securities of publicly traded
entities; and (y) passive investments in businesses not competitive with the
Business of the Company described below, it being acknowledged that a “passive
investment” shall be deemed to mean an investment in a business that does not
require or result in the participation of the Executive in the management or
operations of such business, except during times other than regular business
hours and which do not materially interfere with his services to the Company;
and (c) “Cablecom Holdings/Jaguar” shall mean China Cablecom Holdings, Ltd. and
Jaguar Acquisition Corporation (such entities are described in the Registration
Statement on Form S-4, as the same may from time to time be amended, of China
Cablecom Holdings, Ltd. filed with the Securities and Exchange Commission), the
business of which shall include acting as a joint venture provider of integrated
cable television services in the People’s Republic of China and related
activities, but which does not include the provision of Stand-Alone Broadband
Services (as defined below)(collectively, the “Cablecom Business”).
 
It is contemplated that the Executive shall, until such time as the Company or
the Parent has hired its first full-time Chief Executive Officer subsequent to
the date hereof, (A) remain an executive of the Company and (B) take
commercially reasonable efforts to further assure that such other activities
with China Cablecom, Ltd., Cablecom Holdings/Jaguar (and any successor) will not
materially interfere with his above-referenced obligations to the Company and
that he will not divulge any confidential information or opportunities of the
Company. At such time as the Company has hired a full-time CEO (and presuming
that Yue Pu remains employed by the Company), the Executive’s work requirements
shall be appropriately reduced further, including that he shall no longer remain
an executive of the Company or of the Parent, except it is contemplated that he
shall remain the non-executive Chairman and a director of the Company and of the
Parent during the term of his employment with the Company, subject only (in the
case of the Parent) to shareholder re-election.
 
The “Business” of the Company, for purposes of the scope or nature of activities
to be performed by the Executive under this Agreement, shall relate to
stand-alone, independent broadband services, including electronic
program/television program-type publications (collectively, “Stand-Alone
Broadband Services”).
 
E-3

--------------------------------------------------------------------------------





 
4.
A new Section 8(d) shall be added to the Agreement as follows:

 
For the avoidance of doubt, in the event that an acquisition or other
investment, project or other transaction opportunity arises that relates to the
business of China Cablecom Ltd. and/or Cablecom Holdings/Jaguar, or a successor
thereto or affiliate thereof, then Executive (i) may recuse himself from all
Company and Parent board of directors consideration of such matter and (ii) may
resign from any position, office or directorship with the Company or Parent and
voluntarily terminate this Agreement, which termination will have the effect
described in Section 9(c) hereof.



 
5.
Section 8(d) of the Agreement shall become Section 8(e).

 

 
6.
A new Section 10 shall be added to the Agreement as follows:

 
Any controversy or claim arising out of, in conjunction with or relating to this
Agreement (other than an action for injunctive relief) shall be resolved by
arbitration, to be held in the County of New York, State of New York, in
accordance with the Commercial Rules of the American Arbitration Association
then in effect; judgment upon the award rendered by the arbitrator shall be
final and binding upon the parties and judgment on the award may be entered and
enforced in any federal or state court of competent jurisdiction located in the
County of New York, State of New York. The parties to this Agreement hereby
irrevocably consent to personal jurisdiction in the federal and state courts
located in the County of New York, State of New York for that purpose. The
arbitration award shall include attorneys’ fees and costs to the prevailing
party.
 
E-4

--------------------------------------------------------------------------------





 
7.
Section 10 of the Agreement shall become Section 11.

 

 
8.
The Executive hereby relinquishes and waives any claim to any Base Salary from
the Company for periods prior to the date of this Amendment.

 

 
9.
Except as modified by this Amendment, the Agreement shall continue unmodified
and in full force and effect and each party hereto ratifies, approves and
confirms the Agreement, as modified by this Amendment, in all respects.

 

 
10.
This Amendment may be executed in separate counterparts, each of which will be
an original and all of which taken together shall constitute one and the same
agreement, and any party hereto may execute this Amendment by signing any such
counterpart.

 
* * *
 
E-5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
 
 

 
CHINA BROADBAND, LTD
 
 
By:_______________________
Name:
Title:
 
 
                                                              
Clive Ng

 
E-6

--------------------------------------------------------------------------------


 
ANNEX F


[Employment Agreement Amendment - Pu Yue]
 
F-1

--------------------------------------------------------------------------------


 
Confidential - Without Prejudice
For Settlement
Purposes Only


AMENDMENT TO
EMPLOYMENT AGREEMENT
 
 
This Amendment (this “Amendment”) to the Employment Agreement (the “Agreement”),
dated as of February 24, 2007, between China Broadband, Ltd., a Cayman Islands
company (the “Company”), a subsidiary of China Broadband, Inc. (“Broadband”),
and Yue Pu (the “Executive”) is made on January __, 2008.


WHEREAS, the Company and the Executive entered into the Agreement to provide for
the rendering of certain services to the Company by the Executive; and


WHEREAS, the Company and the Executive wish to amend the Agreement in accordance
with Section 10(f) of the Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereby agree as follows:



 
1.
All capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Agreement.

 
 
2.
Section 3(a) shall be amended and restated in its entirety to read as follows:

 
(a) Service with Company. During the term of the Executive's employment, the
Executive shall serve in the position of Vice Chairman and principal financial
officer of the Company and Parent, and Executive shall have the authority,
duties and responsibilities generally associated with such position and as may
be determined by the Chairman (“Chairman”) or the Board of Directors (the
“Board”) of the Company or its Parent from time to time subject to the
provisions of this Agreement, as amended, and subject to the control and
direction of the Board, managing operational activities relating to the
operations of the Company and Parent in the PRC, and planning operational
policies, objectives and initiatives, as well as furthering the Company’s short
- and long-term financial and operational goals. Specifically, Executive shall
continue to be involved with the preparation, and filing of financial statements
and periodic reports and the execution of officer certifications to be filed
pursuant to the Securities Exchange Act of 1934, as amended until a replacement
Principal Financial Officer is hired. The Executive will report to the Board.
 
F-2

--------------------------------------------------------------------------------


 
Section 3(b)(i) of the Agreement is amended and restated in its entirety to read
as  follows: 
 
Subject to the provisions hereof, the Executive agrees to serve the Company and
Parent faithfully and to the best of his ability and to devote so much of his
time to the affairs of the Company and Parent as, in the reasonable judgment of
the Board, the conduct of the business of the Company and Parent shall
reasonably require, and the Executive shall not be obligated to do or perform
any act or thing in connection with the business of the Company or Parent not
expressly set forth herein.



 
3.
Section 6 of the Agreement is hereby amended and restated in its entirety to
read as follows:

 
Nothing herein contained shall be deemed to preclude the Executive from
engaging, directly or indirectly, in any Permitted Activities. For purposes
hereof, (a) “Permitted Activities” include: (i) serving as an officer, director
and/or board committee member or being a securityholder of China Cablecom, Ltd.
and Cablecom Holdings/Jaguar (as defined below) (and any successor), and the
respective affiliates thereof, pursuant to an employment agreement or otherwise
and all activities undertaken in connection with the Cablecom Business (as
defined below); (ii) management of his personal and family investments;
(iii) engaging in Other Permitted Investments (as defined below); (iv) serving
as a director, board or other committee member or trustee or in any other
advisory capacity to any companies or other entities if such activities do not
materially interfere with his services to the Company; (v) serving on industry
boards or committees and trade associations in a non-employee capacity; and
(vi) performing civic, community, public service, charitable, religious or
philanthropic functions, (b) “Other Permitted Investments” shall include: (x)
investments in securities of publicly traded entities; and (y) passive
investments in businesses not competitive with the Business of the Company
described below, it being acknowledged that a “passive investment” shall be
deemed to mean an investment in a business that does not require or result in
the participation of the Executive in the management or operations of such
business, except during times other than regular business hours and which do not
materially interfere with his services to the Company, and (c) “Cablecom
Holdings/Jaguar” shall mean China Cablecom Holdings, Ltd. and Jaguar Acquisition
Corporation (such entities are described in the Registration Statement on Form
S-4, as the same may from time to time be amended, of China Cablecom Holdings,
Ltd. filed with the Securities and Exchange Commission), the business of which
shall include acting as a joint venture provider of cable television services in
the People’s Republic of China and related activities, but which does not
include the provision of Stand-Alone Broadband Services (as defined
below)(collectively, the “Cablecom Business”). It is contemplated that the
Executive shall, until such time as the Company and Parent have hired a Chief
Financial Officer (A) remain an executive of the Company and specifically,
continue to have all responsibilities of a principal financial and principal
accounting officer, amended, and (B) take commercially reasonable efforts to
further assure that such other activities with China Cablecom, Ltd., Cablecom
Holdings/Jaguar (and any successor) will not materially interfere with his
above-referenced obligations to the Company. Notwithstanding the foregoing,
Executive will not divulge any confidential information or opportunities of the
Company. At such time as the Company and Parent have hired a Chief Financial
Officer and Principal Financial Officer, Executive’s work requirements shall be
appropriately reduced further except that he shall remain Vice Chairman and
Director of the Company and Parent during the term of his employment with the
Company. The “Business” of the Company, for purposes of the scope or nature of
activities to be performed by the Executive under this Agreement, shall relate
to stand alone, independent broadband services, including electronic
program/television program-type publications (collectively, “Stand Alone
Broadband Services”).
 
F-3

--------------------------------------------------------------------------------





 
4.
A new Section 10 shall be added to the Agreement as follows:

 
Any controversy or claim arising out of, in conjunction with or relating to this
Agreement (other than an action for injunctive relief) shall be resolved by
arbitration, to be held in the County of New York, State of New York, in
accordance with the Commercial Rules of the American Arbitration Association
then in effect; judgment upon the award rendered by the arbitrator shall be
final and binding upon the parties and judgment on the award may be entered and
enforced in any federal or state court of competent jurisdiction located in the
County of New York, State of New York. The parties to this Agreement hereby
irrevocably consent to personal jurisdiction in the federal and state courts
located in the County of New York, State of New York for that purpose. The
arbitration award shall include attorneys’ fees and costs to the prevailing
party.



 
5.
Section 10 of the Agreement shall become Section 11.

 

 
6.
Except as modified by this Amendment, the Agreement shall continue unmodified
and in full force and effect and each party hereto ratifies, approves and
confirms the Agreement, as modified by this Amendment, in all respects.

 

 
7.
This Amendment may be executed in separate counterparts, each of which will be
an original and all of which taken together shall constitute one and the same
agreement, and any party hereto may execute this Amendment by signing any such
counterpart.

 
* * *
 
F-4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
 
 

 
CHINA BROADBAND, LTD.
 
 
By:_______________________
Name:
Title:
 
 
 
__________________________
Yue Pu



 
F-5

--------------------------------------------------------------------------------


 
ANNEX G


[Form of Release Agreement]
 
G-1

--------------------------------------------------------------------------------

